Citation Nr: 1209959	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder bicipital tendonitis.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from October 2001 to April 2002 and active military service from May 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas; and from a November 2009 rating decision of the RO in Lincoln, Nebraska.  (Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Lincoln, Nebraska.)  

The Board observes that the February 2009 rating decision on appeal granted service connection for the Veteran's right shoulder disability and assigned a noncompensable rating effective May 27, 2008.  During the course of the appeal, and in particular by a June 2010 rating action, the RO concluded that a 10 percent evaluation was warranted for the service-connected right shoulder bicipital tendonitis, effective the date of service connection, May 27, 2008.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased rating of 10 percent for his service-connected right shoulder disability.  He has not suggested that this award satisfies his appeal for a higher rating of this disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought. Thus, the Board concludes that the claim for a higher rating for right shoulder bicipital tendonitis remains before the Board.
The Board notes that the Veteran requested a hearing before a Veterans Law Judge, but withdrew his hearing request through written correspondence, dated in March 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).

The Board also observes that the Veteran was recalled to active duty in February 2011.  In cases where claims are pending and the veteran is recalled to active duty, VA's General Counsel has issued a precedential opinion that is particularly instructive in these cases.  See VAOGCPREC 10-2004 (Sept. 21, 2004).  VA's General Counsel indicated that claims may not be denied solely because the claimant's return to active duty temporarily prevents VA from conducting an examination or other required procedure.  Id.  Furthermore, a veteran's return to active duty would not alter the status of a pending claim within the meaning of any statute or regulation.  Id.  VA's General Counsel concluded that VA should process the claims of such veterans in the same fashion as it would had the veterans not returned to active duty.  Id.  In this case, as discussed in detail below, the Board concludes that all development required has been performed.  As such, the Veteran's return to active duty does not temporarily prevent VA from conducting an examination or other required procedure.  Therefore, the Board concludes that it may proceed to adjudicate the claims based on the evidence of record.  


FINDINGS OF FACT

1.  The service-connected right shoulder bicipital tendonitis is manifested by limitation of motion of the right arm to no worse than the shoulder level.  Ankylosis of the right scapulohumeral articulation and impairment of the humerus have not been shown.  

2.  At no time during the appeal period has a confirmed diagnosis of restless leg syndrome been shown.

3.  At no time during the appeal period has a confirmed diagnosis of sleep apnea been shown.
4.  At no time during the appeal period has the Veteran exhibited a left ear hearing loss disability as defined by VA for disability compensation purposes.

5.  At no time during the appeal period has a confirmed diagnosis of a low back disorder been shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 percent, but no higher, for the service-connected right shoulder bicipital tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5201 (2011).

2.  Restless leg syndrome was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

3.  Sleep apnea was not incurred or aggravated in service, and is not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

4.  Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

5.  A low back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in August 2008 (a sleep disorder), April 2009 (hearing loss, low back disorder, and sleep apnea), and October 2009 (restless leg syndrome and sleep apnea on a secondary service connection basis) complied with VA's duty to notify the Veteran with regard to these issues adjudicated herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's initial rating claim for his right shoulder here, this claim is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the February 2009 rating decision, the August 2008 letter advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his initial rating claim and his left ear hearing loss claim.  In obtaining the Veteran's treatment records, the Board observes that the Veteran was prescribed physical therapy by VA in May 2009; those records have not been associated with the Veteran's computerized VA treatment records.  However, since the claims file does contains treatment records pertinent to applying the rating criteria during that time period, a remand to obtain the physical therapy records is not necessary.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the initial rating issue on appeal were obtained in January 2009 and June 2010; a pertinent examination/opinion with respect to the issue of service connection for left ear hearing loss was obtained in June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues of entitlement to an initial rating in excess of 10 percent for right shoulder bicipital tendonitis and service connection for left ear hearing loss.  38 C.F.R. § 3.159(c)(4).  

The Board finds that medical opinions on the questions of service connection for  restless leg syndrome, sleep apnea, and a low back disorder are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service-or that he as a diagnosed disability or symptoms of disability.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

II.  Analysis

	A.  Increased Rating For Service-Connected Right Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.
The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the right shoulder issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.  

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his right shoulder bicipital tendonitis due to the severity of his symptomatology.  However, the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In this case, the Veteran's right shoulder bicipital tendonitis has resulted in painful motion.  This service-connected disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 5024, which evaluates impairment from tenosynovitis.  DC 5024 in turn calls for the disability to be rated on limitation of motion of the affected parts, as with degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2011).  

38 C.F.R. § 4.71a, DC 5003 evaluates impairment from degenerative arthritis.  DC 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003 (2011). 

Range of motion of the arm is evaluated under DC 5201.  As the Veteran is left hand dominant, ratings for the minor arm apply.  Specifically, pursuant to DC 5201, a 30 percent rating is warranted when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2011).  A 20 percent rating is warranted when motion is limited to shoulder level or to midway between the side and shoulder level.  Id.  

The normal range of motion of the shoulder is 180 degrees of forward flexion; 180 degrees of abduction; 90 degrees of external rotation; and 90 degrees of internal rotation.  38 C.F.R. § 4.71a, Plate I (2011). 

Here, the Veteran was afforded a VA general medical examination in January 2009.  He reported frequent pain rated about a level of six on a scale of one to ten (6/10) particularly with various movements and movements overhead and laterally.  There was not much weakness but there was some stiffness.  There was no swelling, heat or redness.  The shoulder did not give way and did not lock but fatigued quite easily and it got tired readily.  Flare-ups occurred and his shoulder got tired particularly after a hard day's work.  He worked in a steel manufacturing plant, where although he did not have to do heavy lifting as that was mostly done with cranes, he did have to push objects around into the presses, etc.  He did not use a brace or support.  There was no operative procedure and no evidence that he had had any inflammatory arthritis or infection.  

His activities of daily living were not affected except for overhead work.  Push and pulling was a difficulty with him and he also had difficulty with overhead work.  He had increased difficulty if he tried to play basketball but he otherwise did not participate in very vigorous recreational activities.  His quality of life was impacted only slightly by the right shoulder problem but it did create some difficulty for him.  Examination revealed no deformity.  Crepitation was noted with repetitive action.  Range of motion testing revealed forward flexion of 120 degrees; abduction of 110 degrees; external rotation of 80 degrees; and internal rotation of 45 degrees.  When asked to exceed the ranges of forward flexion and abduction, the Veteran complained of pain.  He did extend slightly but with repetitive action, it did not change.  Passively, his ranges of motion could not be extended.  X-rays did not reveal any evidence of osseous fracture or subluxation or evidence of any other bone or joint abnormality.  The Veteran was diagnosed with status post-right shoulder injury, reduced range of motion.  

In May 2009, the Veteran complained of having a hard time at work with his shoulder secondary to pain.  He reported that the pain was on the top of the shoulder.  He had limited range of motion secondary to pain.  The Veteran denied tingling or numbness.  The pain radiated into his deltoid.  He stated it was difficult to work as his job required some heavy lifting.  X-rays were negative.  Examination revealed decreased range of motion with 90 degrees of abduction and about 110 degrees of flexion.  Shoulder impingement sign was positive.  He had slight tenderness with palpation over the top of the shoulder and posteriorly.  Internal/external rotation was normal.  Physical therapy was prescribed.  A record dated in June 2009 indicates that the Veteran was making minimal progress with physical therapy.  The Veteran reported having pain every day anteriorly in October 2009.

An orthopedic consultation in December 2009 indicates that he ultimately was dismissed by physical therapy without any resolution of the problem.  The Veteran reported having pain day and night.  The pain could refer along the root of the biceps and near the elbow, but not into the neck or down the forearm or into the hand.  There had been no tingling or numbness.  There had been no catching, clicking or locking.  A mild loss of range of motion had been identified.  Examination revealed a mild swelling in a generalized fashion about the shoulder itself.  The Veteran had no redness, warmth or cellulitis.  Range of motion was slightly constricted.  He had forward elevation to approximately 130 degrees; backward elevation to 50 degrees; and internal and external rotation was within normal limits.  The abduction test of Jobe was strong but mildly irritable.  There was no tenderness on palpation of the acromioclavicular (AC) joint, external clavicular joint or scapula, but marked tenderness was identified in the bicipital groove.  The biceps itself was functioning well and the distal biceps was pain free at the elbow.  The Veteran had no posterior pain along the arm.  The forearm and neurovascular checks to the fingers were good.  An MRI scan showed no evidence of acute finding and minimal impingement symptoms.  The Veteran was diagnosed with right shoulder pain and bicipital tendonitis.  

In February 2010, the Veteran reported working in home construction and doing a lot of lifting and heavy use of his arms, including currently using a chainsaw to cut down trees.  Sometimes, he had to lift heavy items overhead.  He never had a feeling of instability of the shoulder and there had not been an issue in regards to tingling and numbness.  Forward and sideward ranges of motion were about 90 degrees each.  The abduction tests and Jobes were strong, but irritable to the Veteran.  Palpation of the shoulder caused him a lot of pain over the bicipital groove, minimal pain to the AC joint, and no pain posteriorly.  Likewise, the elbow and hand moved well.  Neurovascular checks of the fingers were good.  The Veteran underwent an injection into the bicipital groove.  

The Veteran was afforded a second VA examination in June 2010.  He reported continuing problems with his shoulder including pain with reaching above his head.  He continued to have pains in his right shoulder with certain movements.  The February 2010 steroid injection helped, but he still had some mild problems with his right shoulder.  Presently, there were no day-to-day problems other than some pain when reaching high above his head to turnoff control bowels at a Gasohol production plant.  He no longer worked in home construction.  He took no medication and his right shoulder condition did not prevent performance of his duties at work.  The Veteran reported that he continued to have some discomfort in his right shoulder with certain activities such as reaching above his head or if he lifted any significant weight more than ten or 15 pounds above his head, which was infrequently required when doing household activities.  The Veteran's joint symptoms included pain; he denied deformity, giving way, instability, stiffness, weakness, and incoordination.  There was no decreased speed of joint motion or other symptoms.  The Veteran denied episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  He reported mild flare-ups of joint disease that occurred weekly and lasted for hours.  There was no loss of range of motion associated with pain.  There were no constitutional symptoms or incapacitating episodes of arthritis.  No assistive devices were used.  

Examination revealed that a weight bearing joint was not affected; there was no other evidence of abnormal weight bearing; no loss of bone or part of a bone; no recurrent shoulder dislocations; and no inflammatory arthritis.  The right shoulder was without asymmetry.  There was no heat, erythema or effusion noted.  There was no tenderness to palpation to the AC joint or distal clavicle.  There was no laxity or pain on stress of the AC joint.  There was no tenderness to palpation of the deltoid, posterior shoulder or scapular region.  There was tenderness at the bicipital groove.  There was pain on the anterior shoulder with lifting or reaching above the head.  Range of motion testing revealed flexion of 180 degrees; abduction of 180 degrees; internal rotation of 90 degrees; and external rotation of 90 degrees.  There was objective evidence of pain on motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner noted that there was pain between 160 to 180 degrees on abduction/elevation.  No other range of motion caused discomfort, and there was no change in pain or loss of motion, fatigue or weakness on repetitive testing.  There were no significant effects on the Veteran's usual occupation or usual daily activities.  The Veteran's right shoulder did not limit any desired activities other than cause pain with full abduction and elevation above his head, which he rarely needed to do.  He was diagnosed with bicipital tendonitis.

In a June 2010 statement, the Veteran reported that his right shoulder bicipital tendonitis was to the point that he could bring his arm to shoulder level without pain.  

Based on a review of the evidence, the Board finds that the next higher rating of 20 percent for the service-connected right shoulder bicipital tendonitis is warranted.  In reaching this determination, the Board acknowledges that, of the multiple range of motion studies that the Veteran has undergone with respect to his right shoulder during the current appeal, some of them have shown only slight limitation of motion of this joint.  Significantly, however, range of motion testing showed limitation of abduction to 90 degrees (in May 2009) as well as limitation of forward and sideward motion to approximately 90 degrees each (in February 2010).  Furthermore, in a June 2010 statement, the Veteran referenced his ability to move his right arm "to [the] shoulder level."  Accordingly, the Board will resolve all reasonable doubt in favor of the Veteran and grant a 20 percent rating for his service-connected right shoulder disability based on limitation of motion of the minor right upper extremity to the shoulder level.  38 C.F.R. § 4.71a, DC 5201.  

The next higher rating of 30 percent is not warranted.  Ankylosis of the right scapulohumeral articulation has not been shown.  So, a higher rating under DC 5200 is not warranted.  Also, no impairment of the humerus has been shown either.  So, a higher rating under DC 5202 is not warranted.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2011).  Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record shows that the Veteran's right shoulder bicipital tendonitis warrants the next higher schedular rating of 20 percent, but no higher.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's right shoulder bicipital tendonitis has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the right shoulder bicipital tendonitis has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40, & 4.71a, DCs5200-5202.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Further, although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected right shoulder bicipital tendonitis.  Indeed, the Veteran has been shown to be gainfully employed during this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b)

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 
For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

		1.  Restless Leg Syndrome

The Veteran contends that he has restless leg syndrome that is related to his military service.  His STRs show no complaints of, or treatment for, any neurologic or leg disorders other than a service-connected right knee disability.  An undated retention examination [most likely in 2006 due to the Veteran being 23 years of age at the time of the examination and being born in 1983] revealed all clinically normal systems except for the Veteran's right ear drum.  A post-deployment health assessment in May 2008 reveals that the Veteran reported still feeling tired after sleeping.  An August 2008 health assessment shows that the Veteran reported sleep issues.  

According to post-service medical records, the Veteran has not been treated for, or diagnosed with, restless leg syndrome.  The Veteran was afforded a VA general medical examination in January 2009.  The Veteran did not report any complaints related to his legs being restless.  No diagnosis of restless leg syndrome was made at that time.  A sleep study in June 2009 shows that the Veteran had periodic limb movements; it was noted that periodic limb movements are sometimes associated with iron deficiency.  A VA treatment record dated in October 2009 reveals that the Veteran reported that during the sleep study his legs moved frequently, and it was felt likely due to knee and shoulder pain.  None of the Veteran's contentions during this appeal have indicated what symptoms he has that he believes are related to restless leg syndrome, nor has he indicated having been diagnosed with such disorder.

Based on a review of the evidence, the Board finds that service connection for restless leg syndrome is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of restless leg syndrome.  Although the Veteran was shown to move his limbs during the June 2009 sleep study, none of his pertinent post-service treatment records show a diagnosis of restless leg syndrome.  Furthermore, no medical professional has provided any opinion that the Veteran's limb movements at the sleep study were symptoms of restless leg syndrome.  At no time during this appeal has the Veteran reported being diagnosed with restless leg syndrome or has his limb movement at the sleep study been found to be indicative of restless leg syndrome.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of restless leg syndrome at any time during the appeal period.  

The Veteran is competent to report having problems with his limbs moving.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that restless leg syndrome has been diagnosed at any time during the appeal period or that his symptoms are indicative of a disability.

The Board acknowledges the Veteran's belief that he has restless leg syndrome that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of restless leg syndrome.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2011).  Thus, his own assertions as to a diagnosis of a disability have no probative value.

In finding that the Veteran does not have a current disability, the Board acknowledges that the Veteran's DD 214 from his period of active duty from May 2007 to May 2008 indicates that he had service in Iraq from July 2007 to April 2008 and received the Iraq Campaign Medal.  Thus, his service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.  However, the evidence does not show, nor does the Veteran contend, that he may have an undiagnosed illness.  In this case, no medical professional has suggested that the Veteran has symptoms indicative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Board reiterates that the Veteran has not contended that any symptomatology he experiences is attributable to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Service connection for restless leg syndrome as an undiagnosed illness or a medically unexplained chronic multi-symptom illness is therefore not warranted.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for restless leg syndrome is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

		2.  Sleep Apnea

The Veteran contends that he has sleep apnea that is related to his military service, including being secondary to restless leg syndrome.  However, as service connection for restless leg syndrome is being denied, the Board need not address the Veteran's claim for sleep apnea on a secondary basis.  As noted above, his STRs include an undated retention examination most likely in 2006, which revealed all clinically normal systems except for his right ear drum.  They also include a post-deployment health assessment in May 2008 showing that he reported still feeling tired after sleeping.  An August 2008 health assessment shows that he reported sleep issues.  No diagnosis of, or treatment for, sleep apnea was shown in service.

According to post- service medical records, the Veteran reported to the January 2009 VA general medical examiner that he awakened frequently, did not recall intrusive dreams, and did not appear to have many somatic affects of stress and appeared to be improving.  The Veteran was diagnosed with sleep disturbance post-deployment, improving.  In May 2009, the Veteran reported waking up a lot at night since being in Iraq from 2007 to 2008.  His wife reported that he did breathe very hard.  The Veteran was very tired all during the day and could sleep very easily at any time.  The June 2009 sleep study shows no evidence of obstructive sleep apnea.  None of the Veteran's treatment records indicate any diagnosis of sleep apnea or that he has symptoms that might be associated with sleep apnea. 

Based on a review of the evidence, the Board finds that service connection for a sleep apnea is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of sleep apnea.  In this case, the June 2009 sleep study showed no evidence of obstructive sleep apnea.  That sleep study is uncontradicted.  At no time during this appeal has the Veteran reported being diagnosed with sleep apnea or has a diagnosis of sleep apnea been shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, at no time since the Veteran filed his claim for service connection for sleep disturbances in August 2008 has a diagnosis of sleep apnea been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

The Veteran is competent to report having trouble sleeping.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that sleep apnea has been diagnosed at any time during the appeal period.

The Board acknowledges the Veteran's belief that he has sleep apnea that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of sleep apnea.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

In finding that the Veteran does not have a current disability, the Board also finds that the evidence does not show, nor does the Veteran contend, that he may have an undiagnosed illness.  In this case, no medical professional has suggested that the Veteran has symptoms are indicative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Board reiterates that the Veteran has not contended that any symptomatology he experiences is attributable to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Service connection for sleep apnea as an undiagnosed illness or a medically unexplained chronic multi-symptom illness is therefore not warranted.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for sleep apnea is denied.  38 U.S.C.A §5107.  

		3.  Left Ear Hearing Loss

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
In the current appeal, the Veteran contends that he has left ear hearing loss as a result of in-service acoustic trauma.  The Board observes that the Veteran is currently service connected for right ear hearing loss and tinnitus as a result of his military service.  As such, the Board concedes that the Veteran did indeed incur in-service acoustic trauma.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, none of the audiological examinations in the Veteran's STRs show that his left ear hearing acuity met VA's definition of a left ear hearing loss disability.

Further, according to post-service medical records, the Veteran was afforded a VA audiological examination in June 2009.  His left ear speech discrimination score was 96 percent.  The examiner diagnosed the Veteran with normal hearing bilaterally.  Significantly, the Veteran's puretone thresholds for his left ear did not meet VA's definition of hearing loss pursuant to 38 C.F.R. § 3.385 as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz was not 40 decibels or greater; the auditory thresholds for at least three of those frequencies were not 26 decibels or greater; and the speech discrimination score was not less than 94 percent.  

Based on a review of the evidence, the Board finds that service connection for left ear hearing must be denied.  Although service connection has been granted for right ear hearing loss and tinnitus due to in-service acoustic trauma, hearing loss in the left ear as defined by 38 C.F.R. § 3.385 has not been shown at any time since the Veteran filed his claim for service connection for a left ear hearing loss disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, at no time since the Veteran filed his claim for service connection for hearing loss in March 2009 has left ear hearing loss as defined by VA been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

The Veteran is competent to report having difficulty hearing in his left ear.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that his left ear hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has left ear hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of left ear hearing loss.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A §5107.  

		4.  Low Back Disorder

The Veteran contends that he has a low back disorder that is related to his military service.  Specifically, he contends that he injured his low back by wearing heavy body armor.  See, e.g., January 2010 substantive appeal.  The 2006 retention examination revealed a clinically normal spine.  A report of medical history in September 2006 shows that the Veteran denied recurrent pain or any back problem.  A May 2008 post-deployment health assessment shows that the Veteran answered no to having back pain.  None of the Veteran's STRs show any diagnosis of, or treatment for, any low back disorder.

According to post-service medical records, the Veteran first complained of low back pain in October 2009.  He reported that his low back pain began during deployment.  He had pain about five days a week with working and sometimes on the weekends as well.  He was reportedly working in construction at that time.  No diagnosis of any low back disorder was made.  Indeed, none of the Veteran's post-service treatment records show any diagnosis of a low back disorder.  At no time since he filed his claim for service connection in March 2009 has the Veteran reported being diagnosed with a low back disorder.  

Based on a review of the evidence, the Board finds that service connection for a low back disorder is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of any low back disorder.  At no time during this appeal has the Veteran reported being diagnosed with a low back disorder or a diagnosis of a low back disorder been shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, at no time since the Veteran filed his claim for service connection for a low back disorder in March 2009 has a diagnosis of a low back disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  

The Veteran is competent to report having low back pain.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that any low back disorder has been diagnosed at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has a low back disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a low back disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

In finding that the Veteran does not have a current disability, the evidence does not show, nor does the Veteran contend, that he may have an undiagnosed illness.  In this case, no medical professional has suggested that the Veteran has symptoms indicative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Board reiterates that the Veteran has not contended that any symptomatology he experiences is attributable to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Service connection for the Veteran's claim for a low back disorder as an undiagnosed illness or a medically unexplained chronic multi-symptom illness is therefore not warranted.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  The benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disorder is denied.  38 U.S.C.A §5107.  


ORDER

Entitlement to an initial rating in excess of 20 percent, but no higher, for right shoulder bicipital tendonitis is granted, subject to the law and regulations governing the payment of monetary awards.  

Entitlement to service connection for restless leg syndrome is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a low back disorder is denied.


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


